
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.3


2003
KEY EXECUTIVE INCENTIVE BONUS PLAN
SCOTT'S LIQUID GOLD-INC.

Purpose of the Plan

        The purpose of the Key Executive Incentive Bonus Plan (the "Plan") is to
provide incentive to the Company's key executives to maximize corporate earnings
for 2003 and to reward such executives based upon performance.

Structure of the Plan

        This Plan is constructed to reserve exclusively to the shareholders the
first $1 million in pre-tax earnings. Thereafter, for each $1 million in
additional pre-tax earnings, a bonus of $100,000 will be paid as incentive
bonus.

        This Plan is also constructed so as to encourage Management to expend
every effort possible to increase pre-tax earnings in excess of $1 million. The
more pre-tax profit the Company makes, the greater the bonus and the greater the
return to the Company's shareholders. Further, by not capping bonuses to be paid
under this Plan, the Board of Directors believes that the incentives to the
Company's executives to make larger and larger profits will not be limited.

Plan Provisions

        1. For 2003, a bonus pool equal to 10% of pre-tax earnings in excess of
$1 million will be set aside for distribution to the Company's key executives
who are employed by the Company at December 31, 2003.

        2. Partial distributions of the bonus pool may be made in December of
2003, but the final distribution is only to be made after the close of the year,
based upon audited pre-tax profits, during the quarter following the close of
the fiscal year.

        3. Bonuses, if any, for 2003, will be divided among the Company's four
executive officers as follows: President and Chief Executive Officer, 31%; Vice
President—Marketing, 25%;Treasurer and Chief Financial Officer, 22%; and Vice
President—Operations and Corporate Secretary 22%.

        4. For purposes of this Plan, net pre-tax earnings and pre-tax profits
shall be determined without the deduction or addition of gains or losses from
infrequent or unusual events or transactions or from extraordinary items. The
exclusion of any such event, transaction or item shall be determined by action
of the Compensation Committee of the Board of Directors of the Company after
reviewing the proposed or final statements of income of the Company for the
relevant period and reviewing the accounting treatment of any such event,
transaction or item by the Company's independent accountants.





QuickLinks


EXHIBIT 10.3

